Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.         This action is in response to the Amendment filed January 20, 2022.

3.         Claims 23-25 have been amended.

4.         Claims 16-26 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments, with respect to claims 23-26, previously objected to as being in improper form, have been fully considered and are persuasive based on the amendment filed.  The objections to claims 23-26 has been withdrawn. 
Applicant’s arguments, with respect to claims 23-26, previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive based on the amendment filed.  The rejections to claims 23-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In response to the applicant’s argument with respect to a “support device”, where an applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  
Furthermore, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Even still, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).  As such, any device can be construed as a support device, since devices are generally employed to support people in various actions and in knowledge.  The claims fails to distinguish the particulars of a support device over the prior art devices and therefore this argument is moot.
Applicant's arguments with respect to claims 16-19 and 21-26 previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rahardja et al. (US 9,118,642), have been fully considered and are persuasive.  The rejection has been withdrawn.
However, upon further examination, Castine (US 2015/0229509) has been cited to explicitly teach the novelty claimed.  Huang (US 2016/0044035) has been cited to teach the obvious nature of the claimed invention pertaining to a cloud service.
For the reasons above, this action is Non-Final.  Claims 16-26 have been newly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castine (US 2015/0229509) in view of Huang (US 2016/0044035).
As per claim 16, Castine teaches a portable remote support device comprising a processing unit (see Castine, [0007]: “The first network interface may be capable of connecting to the network without manual configuration. The network interface may be a wireless interface. The wireless interface may be a mobile data interface, and/or may be a 3G, 4G, LTE, EDGE, GPRS, EV-DO, UMTS, or Wi-Fi interface”; and [0012]: “In another aspect, provided is a method of providing (300) remote support comprising the steps of: providing (303) a network device comprising a processor, an interface for emulating a human interface device, a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device”), 
a video capturing unit (see Castine, [0011]: “The network device may further include a video camera (285)”; and [0012]: “a video input, a data storage for storing data from a target device or transferring data to the target device”), 
at least one video input port and at least one output port (see Castine, [0012]: “a video input,… connecting (306) the network device to a target device having a video output at a first location; connecting (309) the network device to a computer network; linking (312) said network device to a control interface at a second location; relaying (315) video data from the target device video output to the control interface”; and [0026]: “More specifically, target computer 110's mouse and keyboard are disconnected from target computer 110, and cables from interface 140 are connected to target computer 110's mouse and keyboard port. Ideally, the human interface device ports are all USB ports”), 
said processing unit being configured to communicate video signals received via the video input port to the service via the network communication unit (see Castine, [0012]: “a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device; connecting (306) the network device to a target device having a video output at a first location; connecting (309) the network device to a computer network; linking (312) said network device to a control interface at a second location; relaying (315) video data from the target device video output to the control interface; and relaying (318) human interface device commands from the control interface to the target device”), and 
said processing unit being configured to emulate pointing device signals and/or keyboard signals received via the network communication unit on said at least one output port (see Castine, [0003]: “Remote control devices and methods are generally known. Keyboard-Video-Mouse ("KVM") switches provide a way to provide a target computer system emulated keyboard and mouse signals while receiving a video signal from the target computer system”; [0006]: “The interface for emulating a human interface device may include emulation of a keyboard or pointing device”; and [0025]: “The interface for emulating a human interface device may be a USB port, PS/2 mouse or keyboard port, or other similar interface”).
Although Castine further teach a network communication unit configured to communicate with a service (see Castine, [0005]: “The first network interface may be connected to a network 120”; and [0032]: “Network devices 130 and 230 may be part of a remote computer repair service in which the network device is transported to the target computer's location in response to a service request”), Castine does not explicitly teach that the service is a cloud service.
Huang teaches a cloud service (see Huang, [0102]: “Particularly, positioning, network topology maintenance, and routing functions may be performed by using Cloud services”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang so that the service is a cloud service.  One would be motivated to do so because the advantages of cloud computing are well-known, routine, and conventional.
Castine does not explicitly teach wherein the portable remote support device is configured to receive unique secure tokens from the cloud service via the network communication unit, and to establish a secure connection between the remote support device and a remote computer, via the cloud service and using the unique secure token.
Huang teaches a device is configured to receive unique secure tokens from the cloud service via the network communication unit, and to establish a secure connection between the device and a remote computer, via the cloud service and using the unique secure token (see Huang, [0073]: “Secure connections may be setup through secure tunnels, e.g., SSL connections are set up between the Cloud 104 and user devices 102)”; [0182]: “Each token may grant access to a specific site for specific resources and for a defined duration. This may allow a user to grant a third party site access to their information stored with another service provider without sharing their access permissions or the full content of their data”; and [0201]: “Once a user is authenticated, the user-side application may hold a ticket/token for future access to certain resources, maintain a session on the server side for web-based access, or obtain direct access to various remote functions”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang so that the device is configured to receive unique secure tokens from the cloud service via the network communication unit, and to establish a secure connection between the device and a remote computer, via the cloud service and using the unique secure token.  One would be motivated to do so because employment of tokens for secure communications is well-known, routine, and conventional.
As per claim 17, which depends on claim 16, Castine further teaches wherein the portable remote support device further comprises a display adapted to display a status of the remote support device (see Castine, [0028]: “The video display signal generated by target computer 110 is then received over video port 134. This video signal is transmitted by network device 130 over network interface 170 to control interface 127. A user at control interface 127 views the video display signal generated by target computer 110”).
As per claim 18, which depends on claim 17, Castine does not explicitly teach wherein the display is further adapted to display unique secure tokens.
Huang teach wherein the display is further adapted to display unique secure tokens (see Huang, [0182]: “OAuth is an open standard for authorization that may allow users to share their private resources stored on one site without having to hand out their credentials, typically supplying username and password tokens instead. Each token may grant access to a specific site for specific resources and for a defined duration”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang so that the display is further adapted to display unique secure tokens.  One would be motivated to do so because such implementation provides the user/administrator with additional information.
As per claim 19, which depends on claim 16, Castine teaches further comprising a battery adapted for powering the remote support device in use for a predetermined duration (Inherency - Castine teaches a mobile computing device).
As per claim 20, which depends on claim 16, Castine does not explicitly teach wherein the portable remote support device is adapted to connect to a virtual private network (VPN).
Huang teaches wherein the portable remote support device is adapted to connect to a virtual private network (VPN) (see Huang, [0204]: “A VPN server 1710 may provide access to a VM Access Interface 1712 from a personal computer (PC) or mobile device 1708 with VPN capability.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang so that the portable remote support device is adapted to connect to a virtual private network (VPN).  One would be motivated to do so because VPN’s are one known method of securing connections.
As per claim 21, which depends on claim 16, Castine further teaches wherein the network communication unit is adapted to provide a network connection via satellite and/or via a mobile network (see Castine, [0007]: “The first network interface may be capable of connecting to the network without manual configuration. The network interface may be a wireless interface. The wireless interface may be a mobile data interface, and/or may be a 3G, 4G, LTE, EDGE, GPRS, EV-DO, UMTS, or Wi-Fi interface”).
As per claim 22, which depends on claim 16, Castine teaches further comprising a serial port for connecting to equipment via a serial console (see Castine, [0025]: “The interface for emulating a human interface device may be a USB port, PS/2 mouse or keyboard port, or other similar interface”).
As per claim 23, Castine teaches a method for remote supporting computer equipment, the method comprising the steps of: 
providing a portable remote support device (see Castine, [0007]: “The first network interface may be capable of connecting to the network without manual configuration. The network interface may be a wireless interface. The wireless interface may be a mobile data interface, and/or may be a 3G, 4G, LTE, EDGE, GPRS, EV-DO, UMTS, or Wi-Fi interface”; and [0012]: “In another aspect, provided is a method of providing (300) remote support comprising the steps of: providing (303) a network device comprising a processor, an interface for emulating a human interface device, a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device”) comprising: 
a processing unit (see Castine, [0012]: “In another aspect, provided is a method of providing (300) remote support comprising the steps of: providing (303) a network device comprising a processor, an interface for emulating a human interface device, a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device”); 
a video capturing unit (see Castine, [0011]: “The network device may further include a video camera (285)”; and [0012]: “a video input, a data storage for storing data from a target device or transferring data to the target device”); 
at least one video input port and at least one output port (see Castine, [0012]: “a video input,… connecting (306) the network device to a target device having a video output at a first location; connecting (309) the network device to a computer network; linking (312) said network device to a control interface at a second location; relaying (315) video data from the target device video output to the control interface”; and [0026]: “More specifically, target computer 110's mouse and keyboard are disconnected from target computer 110, and cables from interface 140 are connected to target computer 110's mouse and keyboard port. Ideally, the human interface device ports are all USB ports”); 
said processing unit being configured to communicate video signals received via the video input port to the service via the network communication unit (see Castine, [0012]: “a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device; connecting (306) the network device to a target device having a video output at a first location; connecting (309) the network device to a computer network; linking (312) said network device to a control interface at a second location; relaying (315) video data from the target device video output to the control interface; and relaying (318) human interface device commands from the control interface to the target device”); and 
said processing unit being configured to emulate pointing device signals and/or keyboard signals received via the network communication unit on said at least one output port (see Castine, [0003]: “Remote control devices and methods are generally known. Keyboard-Video-Mouse ("KVM") switches provide a way to provide a target computer system emulated keyboard and mouse signals while receiving a video signal from the target computer system”; [0006]: “The interface for emulating a human interface device may include emulation of a keyboard or pointing device”; and [0025]: “The interface for emulating a human interface device may be a USB port, PS/2 mouse or keyboard port, or other similar interface”); and 
connecting the at least one output port of the remote support device to a pointing device input port and/or a keyboard input port of the computer equipment (see Castine, [0012]: “a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device; connecting (306) the network device to a target device having a video output at a first location; connecting (309) the network device to a computer network; linking (312) said network device to a control interface at a second location; relaying (315) video data from the target device video output to the control interface; and relaying (318) human interface device commands from the control interface to the target device”), 
connecting a video output port of the computer equipment to the video input port of the remote support device (see Castine, [0012]: “a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device; connecting (306) the network device to a target device having a video output at a first location; connecting (309) the network device to a computer network; linking (312) said network device to a control interface at a second location; relaying (315) video data from the target device video output to the control interface; and relaying (318) human interface device commands from the control interface to the target device”), 
connecting, by the network communication unit, the remote support device to a service (see Castine, [0005]: “The first network interface may be connected to a network 120”; and [0032]: “Network devices 130 and 230 may be part of a remote computer repair service in which the network device is transported to the target computer's location in response to a service request”), 
capturing by the video capturing unit of the remote support device a video output of the computer equipment and transmitting said captured video output to the remote computer via the established secure connection (see Castine, [0012]: “a video input, a data storage for storing data from a target device or transferring data to the target device, a first network interface, in which the network device is configured to provide control of the target device, through the interface for emulating a human interface device; connecting (306) the network device to a target device having a video output at a first location; connecting (309) the network device to a computer network; linking (312) said network device to a control interface at a second location; relaying (315) video data from the target device video output to the control interface; and relaying (318) human interface device commands from the control interface to the target device”), and 
emulating on the at least one output port of the remote support device pointing device movements and/or keyboard keystrokes, in response to input to the remote computer (see Castine, [0003]: “Remote control devices and methods are generally known. Keyboard-Video-Mouse ("KVM") switches provide a way to provide a target computer system emulated keyboard and mouse signals while receiving a video signal from the target computer system”; [0006]: “The interface for emulating a human interface device may include emulation of a keyboard or pointing device”; and [0025]: “The interface for emulating a human interface device may be a USB port, PS/2 mouse or keyboard port, or other similar interface”).
wherein the portable remote support device is configured to receive unique secure tokens from the service via the network communication unit, and to establish a secure connection between the remote support device and a remote computer, via the cloud service and using the unique secure token,
Although Castine further teach a network communication unit configured to communicate with a service (see Castine, [0005]: “The first network interface may be connected to a network 120”; and [0032]: “Network devices 130 and 230 may be part of a remote computer repair service in which the network device is transported to the target computer's location in response to a service request”), Castine does not explicitly teach that the service is a cloud service.
Huang teaches a cloud service (see Huang, [0102]: “Particularly, positioning, network topology maintenance, and routing functions may be performed by using Cloud services”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang so that the service is a cloud service.  One would be motivated to do so because the advantages of cloud computing are well-known, routine, and conventional.
Castine does not explicitly teach wherein the cloud service generates a unique secure token, wherein the portable remote support device is configured to receive unique secure tokens from the cloud service via the network communication unit, and establish a secure connection between the remote support device and a remote computer, via the cloud service and using the unique secure token, share the unique secure token among the remote support device and the cloud service by the cloud service communicating the generated unique secure token to the remote support device, via the network communication unit. 
Huang wherein the cloud service generates a unique secure token, wherein the portable remote support device is configured to receive unique secure tokens from the cloud service via the network communication unit, and establish a secure connection between the remote support device and a remote computer, via the cloud service and using the unique secure token, share the unique secure token among the remote support device and the cloud service by the cloud service communicating the generated unique secure token to the remote support device, via the network communication unit (see Huang, [0073]: “Secure connections may be setup through secure tunnels, e.g., SSL connections are set up between the Cloud 104 and user devices 102)”; [0182]: “Each token may grant access to a specific site for specific resources and for a defined duration. This may allow a user to grant a third party site access to their information stored with another service provider without sharing their access permissions or the full content of their data”; and [0201]: “Once a user is authenticated, the user-side application may hold a ticket/token for future access to certain resources, maintain a session on the server side for web-based access, or obtain direct access to various remote functions”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang so that the cloud service generates a unique secure token, wherein the portable remote support device is configured to receive unique secure tokens from the cloud service via the network communication unit, and establish a secure connection between the remote support device and a remote computer, via the cloud service and using the unique secure token, share the unique secure token among the remote support device and the cloud service by the cloud service communicating the generated unique secure token to the remote support device, via the network communication unit.  One would be motivated to do so because employment of tokens for secure communications is well-known, routine, and conventional.
As per claim 24, which depends on claim 23, Castine does not explicitly teach wherein the step of obtaining a unique secure token further comprises the remote supporting device requesting a unique secure token.
Huang teaches the step of obtaining a unique secure token further comprises the remote supporting device requesting a unique secure token (see Huang, [0073]: “Secure connections may be setup through secure tunnels, e.g., SSL connections are set up between the Cloud 104 and user devices 102)”; [0182]: “Each token may grant access to a specific site for specific resources and for a defined duration. This may allow a user to grant a third party site access to their information stored with another service provider without sharing their access permissions or the full content of their data”; and [0201]: “Once a user is authenticated, the user-side application may hold a ticket/token for future access to certain resources, maintain a session on the server side for web-based access, or obtain direct access to various remote functions”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang by implementing the step of obtaining a unique secure token further comprises the remote supporting device requesting a unique secure token.  One would be motivated to do so because employment of tokens for secure communications is well-known, routine, and conventional.
As per claim 25, which depends on claim 23, Huang further teaches wherein the remote supporting device further comprises a display, and wherein the method further comprises the step of displaying the unique secure token on the display (see claim 18 rejection above).
As per claim 26, which depends on claim 23, Castine does not explicitly teach wherein a unique secure token is generated for each support session performed using the portable remote support device.
Huang teaches wherein a unique secure token is generated for each support session performed using the portable remote support device (see Huang, [0073]: “Secure connections may be setup through secure tunnels, e.g., SSL connections are set up between the Cloud 104 and user devices 102)”; [0182]: “Each token may grant access to a specific site for specific resources and for a defined duration. This may allow a user to grant a third party site access to their information stored with another service provider without sharing their access permissions or the full content of their data”; and [0201]: “Once a user is authenticated, the user-side application may hold a ticket/token for future access to certain resources, maintain a session on the server side for web-based access, or obtain direct access to various remote functions”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Castine in view of Huang so that a unique secure token is generated for each support session performed using the portable remote support device.  One would be motivated to do so because employment of tokens for secure communications is well-known, routine, and conventional.


Conclusion
7.         For the reasons above, claims 16-26 have been rejected and remain pending.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 4, 2022